DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 4-7 and 12, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8 September 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Amendments and Arguments
Applicant’s amendments and arguments, filed 21 January 2022, with respect to 35 U.S.C. § 102 rejections of claims 1 and 8-10 have been fully considered and are persuasive. Applicant has amended the claims such that the composition of the lithium composite oxide has further limitations that are not taught in the rejection of record. Accordingly, the 35 U.S.C. § 102 rejection of claims 1 and 8-10 has been withdrawn. 
Applicant’s amendments and arguments, filed 21 January 2022, with respect to rejections of claims 1-3 and 8-11 have been fully considered and are persuasive. Applicant has amended the claims to further clarify the composition of the lithium cobalt based positive electrode active material. Applicant further argues and presents 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is that of He, Ahn, and Ikenuma (cited in the previous rejection)
He teaches a lithium cobalt cathode material which comprises sodium and calcium in an amount of about 188 ppm (Table 2). However, He does not adequately teach the claimed lithium cobalt oxide of formula I. Additionally, since the sodium and calcium of He are not intentionally added and appear to be impurities from the method of making the composition it is not obvious that changing the chemical structure and the method of making would result in a composition containing the same amounts of calcium and sodium.
Ahn teaches a cathode active material comprising sodium and potassium as well as the lithium cobalt oxide containing the transition metal of formula I. Ahn does not teach that the composition includes calcium. Additionally, Ahn does not provide sufficient guidance to use between 150-500 ppm of the sodium and potassium.
Ikenuma teaches that potassium and calcium are functional equivalents for use as a substituting material in a lithium transition metal oxide composition [0104]. 
However, even with the combination of Ikenuma and Ahn there is insufficient evidence to teach the claimed range of the combined sodium and calcium in light of the teachings of the instant specification regarding the improved cathode performance with sodium and calcium in a range of 150-500 ppm.
At the time of filing no art was found that could be used alone or in combination with other prior art, including the cited prior art, which would have rendered the instant claims anticipated or obvious to a person having ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/Primary Examiner, Art Unit 1767